PER CURIAM:
Ronnie A. Vaughan appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Vaughan v. Watts, No. 7:08-cv-00381-jlk-mfu, 2008 WL 2679158 (W.D.Va. July 8, 2008). Because the district court’s dis*959missal was Vaughan’s third strike under the Prison Litigation Reform Act, 28 U.S.C. § 1915 (2000),* Vaughan may not proceed in forma pauperis in any civil action or appeal filed while he is incarcerated or detained in any facility unless he is under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 See Vaughan v. Powell, No. 1:03-cv-898 (E.D.Va. Jan. 24, 2005); Vaughan v. Jail Deputies, No. l:00-cv-364 (E.D.Va. Aug. 8, 2000).